DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “embodied in the region” in line 9. There is insufficient antecedent basis for this limitation in the claim.
	
Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 disclose a “surrounding trench”. It is not clear if the trench is surrounding a certain structure or surrounded by another structure. Applicant correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth (2011/0298140), (hereinafter, Reinmuth).

RE Claim 9, Reinmuth discloses a micromechanical device and a method of making the same. Reinmuth discloses a micromechanical apparatus, comprising:
a base substrate 120 having a front side and a rear side, referring to FIG. 8, the base substrate 120 includes at least one surrounding trench 140, surrounding the area 125 [0030], having non-flat side walls, referring to FIG. 8 embodied in the front side of the base substrate 120, the front side of the base substrate and the trench are coated with at least one metal layer 150, and the non-flat side walls of the trench are covered nonconformingly with metal 152 of the metal layer 150 so that the non-flat side walls of the trench do not form an electrical current path in a direction extending perpendicularly to the front side; and 

a seal-glass 139, which is inherently “silicon oxide” [0049] closure embodied in the region of the trench 140 between the base substrate and the cap substrate 170.
RE Claim 10, Reinmuth discloses a micromechanical apparatus, the metal layer 150/152 encompasses at least one metal from the group consisting of aluminum, silver, and gold [0034].
RE Claim 14, Reinmuth discloses a micromechanical apparatus, wherein the non-flat side walls of the trench have a plurality of recesses, referring to FIG. 8.
RE Claim 16, Reinmuth discloses a micromechanical apparatus, wherein the seal-glass “silicon oxide” 139 closure completely covers the trench 140 [0030].
RE Claim 17, Reinmuth discloses a micromechanical device and a method of making the same. RE Claim 17, Reinmuth discloses a method for producing a micromechanical apparatus, comprising the following steps:
furnishing a base substrate 120 having a front side and a rear side, the base substrate including at least one surrounding trench 140, surrounding the area 125 [0030], having non-flat side walls embodied in the front side of the base substrate 120, referring to FIG. 8, the front side of the base substrate and the trench being coated with at least one metal layer 150, the non-flat side walls of the trench being covered nonconformingly with meta 152 of the metal layer so that the non-flat side walls do not form an electrical current path in a direction extending perpendicularly to the front side;
furnishing a cap substrate 170; and
providing a seal-glass 139, which inherently silicon oxide [0049] closure in a region of the trench between the base substrate 120 and the cap substrate 170.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth (2011/0298140), (hereinafter, Reinmuth).

RE Claim 13, Reinmuth does not disclose a micromechanical apparatus, wherein the trench has a width from 10 micrometers to 100 micrometers and a depth from 20 micrometers to 200 micrometers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use claimed trench dimensions, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 15, Reinmuth does not disclose a micromechanical apparatus, wherein each of the recesses has a depth from 1 micrometer to 10 micrometers.
.

Allowable Subject Matter
Claims 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898